Citation Nr: 9933191	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-25 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the reduction in the apportionment of the veteran's 
compensation benefits from $500 per month to $200 per month 
was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
Appellee represented by:	None


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to June 1969

In a special apportionment decision dated in April 1997, the 
Regional Office (RO) determined that the veteran's former 
spouse (the appellee) was entitled to an apportionment of his 
compensation benefits on behalf of their children in the 
amount of $500 per month, effective March 1, 1995.  The 
veteran disagreed with this determination, and a statement of 
the case was issued in May 1997.  However, he did not submit 
a timely substantive appeal.  See 38 C.F.R. § 20.501(b) 
(1999).  Based on the receipt of additional information, by 
an apportionment decision in June 1997, the RO reduced the 
monthly apportionment to $200.  This matter is on appeal to 
the Board of Veterans' Appeals (Board) from this 
determination.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
adjudication of the claim has been obtained.

2. The veteran's monthly income exceeds his monthly expenses

3. The most recent financial status report from the appellee 
shows that her monthly expenses exceed her income.  

4. Financial hardship would not result from the current 
apportionment.


CONCLUSION OF LAW

The apportionment of the veteran's compensation benefits in 
the monthly amount of $200 is proper.  38 U.S.C.A. § 5307 
(West 1991); 38 C.F.R. § 3.451 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that the claim is plausible.  The 
Board is satisfied that all relevant facts have been properly 
developed, and there is no further duty to assist in the 
development of the claim.

Factual background

The appellee submitted a financial status report in March 
1996.  She reported that her monthly income from employment 
was $2000 and that, in addition, her children received Social 
Security Administration benefits in the amount of $724 per 
month.  Her monthly net income was $2313.  Her monthly 
expenses were $2024.  It was indicated that she spent $698 
for rent, $400 for food and $180 for utilities.

Information from the Social Security Administration reflects 
that the veteran's children each received $373 per month.

A financial status report was received from the veteran in 
June 1997.  The veteran's monthly income, including his 
Department of Veterans Affairs (VA) compensation benefits and 
his Social Security benefits, totaled $2927.  His monthly 
expenses, including rent, food, a truck payment of $680, and 
gas, oil and maintenance of $350 per month, totaled $2692.  
It was indicated that the veteran had $6000 in installment 
contract and other debt, but that no amount was listed as 
being past due.

Another financial status report from the appellee was 
received in August 1997.  She stated that her net monthly 
income was $2498.  Her monthly expenses were $2868.  It was 
reported that her mortgage payment was $698; she spent $650 
per month for food; and $350 per month for utilities.  In 
addition, she stated that she had $300 per month in 
miscellaneous expenses.  Her mortgage payment was her only 
debt listed, and it was noted that no amount was past due.


Analysis

Where the veteran is not living with his spouse or his 
children are not in his custody, his compensation or pension 
may under certain circumstances by apportioned.  38 U.S.C.A. 
§ 5307.

Generally, where hardship is shown to exist, compensation or 
pension may be specially apportioned between the veteran and 
his dependents or the surviving spouse and children on the 
basis of the facts in the individual case as long as it does 
not cause undue hardship to the veteran or other persons in 
interest.  38 C.F.R. § 3.451.

In determining the basis for special apportionment, 
consideration will be given to such factors as:  Amount of VA 
benefits payable; other resources and income of the veteran 
and those dependents in whose behalf apportionment is 
claimed; and special needs of the veteran, his or her 
dependents, and the apportionment claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  38 C.F.R. § 3.451.

In effect, the veteran wants the apportionment to be reduced 
or completely eliminated, and the appellee seeks an increase 
in the monthly apportionment.  The critical question in cases 
involving apportionment is whether it would result in undue 
hardship to the veteran.  In this case, the record shows that 
the veteran's former wife has furnished two financial status 
reports.  In comparing these reports, the Board points out 
that her expenses significantly increased from March 1996 to 
August 1997.  It is noted that her monthly food expenses 
increased by $250, and she also had miscellaneous expenses of 
$300 in August 1997.  This last item was not listed on the 
initial financial status report.  Even considering the fact 
that some of the appellee's expenses may be excessive, the 
Board notes that her expenses exceed her income.  

In contrast, the Board notes that the veteran has stated that 
his net income exceeds his expenses by approximately $235 per 
month.  His expenses include a monthly payment of $680 for a 
truck.  Since his income exceeds his monthly expenses, the 
Board finds that the current apportionment does not result in 
hardship to the veteran.  It is apparent that, based on the 
current financial status of the veteran, that the 
apportionment of $500 per month would result in undue 
hardship.  It is the judgment of the Board, therefore, that 
the current apportionment in the monthly amount of $200 is 
proper, and will not result in undue hardship to the veteran.  


ORDER

Since the reduction in the apportionment of the veteran's 
compensation benefits from $500 to $200 per month was proper, 
the appeal is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

